Citation Nr: 0408869	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable evaluation for Horner's 
syndrome of the right eye.

3.  Entitlement to a compensable evaluation for hepatitis-B.

4.  Entitlement to a compensable evaluation for right-sided 
carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966 and from February 1974 to February 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his substantive appeal, received in June 2003, the veteran 
raised the issue of entitlement to service connection for 
nail fungus as secondary to his service-connected right-sided 
carpal tunnel syndrome.  The veteran also reported that he 
experiences headaches that he believes are secondary to his 
service-connected Horner's syndrome of the right eye.  These 
claims have not been adjudicated are referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to a compensable evaluation for 
Horner's syndrome of the right eye are being remanded to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate the claims for compensable evaluations for 
hepatitis-B and right-sided carpal tunnel syndrome, explained 
to him who was responsible for submitting such evidence, and 
obtained and fully developed all evidence necessary for the 
equitable disposition of those claims.

2.  Hepatitis-B is currently asymptomatic and has not been 
productive of disabling symptoms at any point during the 
appeal period.

3.  Right-sided carpal tunnel syndrome is manifested by 
occasional numbness of the fingers of the veteran's right 
hand after extended physical activity; the disability is 
productive of no more than mild incomplete paralysis of the 
radial nerve.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hepatitis-B 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7345 (2003).

2.  The criteria for a 20 percent evaluation for right-sided 
carpal tunnel syndrome, and no more, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.120, 4.124a, 
Diagnostic Codes 8514, 8515 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA applies to the 
veteran's appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recently, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

VA's General Counsel has held that the statement by the Court 
in Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. 
§ 5103(a) require that VA request that the claimant provide 
any evidence in his or her possession which pertains to the 
claim is obiter dictum and not binding on VA.  See VAOPGCPREC 
1-2004.  This General Counsel opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003).

The Board first notes that the RO provided appropriate notice 
relevant to the claims decided herein to the veteran in a 
letter dated in December 2001.  That letter was issued prior 
to the initial adjudication of the claims now in appellate 
status.  Specifically, the letter advised the veteran as to 
the requirements for successful increased rating claims, 
setting out the need for competent medical evidence showing 
that service-connected disabilities had increased in 
severity.  The letter informed the veteran what evidence had 
already been requested and what evidence and information VA 
would generally attempt to obtain on the veteran's behalf.  
The RO advised the veteran to complete a release form if 
there were private records that would support his claims, and 
otherwise advised him that he should instead submit those 
records himself.  The veteran was also advised of his right 
to submit evidence pertinent to his claims, and, in fact, was 
requested to inform VA about any additional evidence or 
information pertinent to his claims.  The December 2001 
letter listed the evidence that had been received, 
specifically advised the veteran that VA was responsible for 
obtaining records from any Federal agencies to include 
identified VA facilities, but that the veteran must provide 
necessary identifying information.  The veteran was then 
given contact information in the event he had additional 
evidence and/or questions concerning his claims.  In 
addition, the statement of the case furnished to the veteran 
in April 2003 notified him of the evidence the RO had 
considered and the reasons and bases for the denial of the 
claims on the merits.  As such, VA has fulfilled its duty to 
notify the veteran consistent with the VCAA.

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
two claims decided herein.  The RO has obtained the veteran's 
service medical records and all evidence identified by the 
veteran as pertinent to his claims.  In addition, the veteran 
was afforded appropriate VA examinations speaking to the 
severity of his disabilities.  Neither the veteran nor his 
representative has identified any additionally available 
evidence that is pertinent to the appeal.  As such, the Board 
finds that all evidence necessary for an equitable resolution 
of the claims on appeal decided herein has been obtained.

In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice and assistance specific 
to the instant claims and the decision to proceed in 
adjudicating the claims for compensable evaluations for 
hepatitis-B and carpal tunnel syndrome, right, does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Entitlement to Compensable Evaluations for 
Hepatitis-B and Right-Sided Carpal Tunnel Syndrome

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Hepatitis-B

38 C.F.R. § 4.114, Diagnostic Code 7345, pertains to chronic 
liver disease without cirrhosis, including hepatitis B, and 
provides for a noncompensable rating assignment when the 
disease is asymptomatic.  An evaluation of 10 percent 
requires intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  A Note to the diagnostic code provides that 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

Service medical records reveal that the veteran was found to 
be a chronic carrier of hepatitis-B surface antigen marker.  
At the time of a VA examination in April 1991, the veteran 
indicated he had been told that his hepatitis was inactive or 
dormant.  The pertinent diagnosis at that time was a history 
of hepatitis B.  In a rating decision dated in December 1991 
the RO granted entitlement to service connection for 
hepatitis B and assigned a noncompensable evaluation.  That 
evaluation has remained in effect to date.

At a VA liver, gall bladder and pancreas examination 
conducted in February 2002, it was noted that the veteran was 
in general in good health and was not having any current 
treatment for hepatitis.  The veteran had no vomiting, 
hematemesis, or melena.  His liver was not enlarged or 
tender, and there was no evidence of jaundice.  Laboratory 
tests were performed.  The diagnosis was hepatitis B, source 
of exposure unknown, asymptomatic at this time.

In his substantive appeal, the veteran stated that, during 
the summer of 2002, he became sick after soldering some water 
pipes.  He stated that he felt bad and sweated throughout the 
night.  He said, "My eyes feel like they want to explode and 
hurt most of the next day."  He stated that he had the same 
reaction if he drank 12 ounces of beer.  He contended that 
his symptoms after soldering the water pipes were associated 
with his service connected hepatitis-B.  He stated that a 
military doctor told him in 1984 that his liver did not 
efficiently process hydrocarbons and so he had a low 
tolerance to alcohol products.

Because the VA examination found that the veteran's 
hepatitis-B is asymptomatic, and absent any competent medical 
evidence contradicting that conclusion, the criteria for a 
compensable evaluation under Diagnostic Code 7345 have not 
been not met.  The veteran does not contend, and the evidence 
of record does not show, that within this appeal period he 
has had any incapacitating episode associated with hepatitis-
B.  Nor is there evidence of subjective complaints or 
objective manifestations of fatigue, malaise or anorexia 
attributable to hepatitis-B.  In this regard, the Board notes 
that the veteran, as a layman, is not qualified to offer an 
opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  His belief that he developed symptoms after 
soldering water pipes due to a history of hepatitis-B, while 
no doubt sincere, is lacking in probative value for that 
reason.  In sum, as there is no competent medical evidence 
that the veteran's history of hepatitis-B has been manifested 
by disabling symptoms during the appeal period, entitlement 
to a compensable evaluation for hepatitis-B is not 
established.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107 (West 2002).

Right-Sided Carpal Tunnel Syndrome

Neurological disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  38 C.F.R. § 
4.120 (2003).  

In this case, the veteran's December 1990 report of 
examination for retirement reveals a diagnosis of right hand 
paresthesias.  At the time of VA examination in April 1991, 
the veteran reported having occasional numbness in his middle 
and index fingers, especially after a lot of physical work, 
and sometimes this was associated with an aching in his 
proximal forearm.  On examination of the musculoskeletal 
system, the veteran had full range of motion in all of his 
joints and had no gross atrophy or swelling.  There was no 
point tenderness over the hands.  The pertinent diagnosis was 
right-handed carpal tunnel syndrome, currently without 
limitation of function.  

In May 1991, a VA examiner reported that the veteran had been 
seen with a complaint of some weakness in his right pincer 
grasp.  On examination, strength in the veteran's right hand 
was grossly 5/5 and about the same as the left hand.  
However, the examiner was eventually able to pull through the 
veteran's opposed first finger and thumb.  The examiner 
reported that he was changing the diagnosis to right-handed 
carpal tunnel syndrome, with positive nerve conduction 
testing, currently with mild weakness in the right hand.

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 
7 Vet. App. 542, 544 (1995).

The veteran's noncompensable evaluation is currently assigned 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, which 
provides that, where there is complete paralysis of the 
median nerve with the hand inclined to the ulnar side; the 
index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances, a 70 percent evaluation is warranted in the 
major extremity and a 60 percent evaluation is warranted in 
the minor extremity. Incomplete, severe paralysis warrants a 
50 percent evaluation in the major extremity and a 40 percent 
evaluation in the minor extremity; incomplete moderate 
paralysis warrants a 30 percent evaluation in the major 
extremity and a 20 percent evaluation in the minor extremity; 
and incomplete mild paralysis warrants a 10 percent 
evaluation in both the major and minor extremity.

At the time of a VA examination conducted in February 2002, 
the veteran continued to complain of fatigue in the right 
hand when typing and some numbness in the tips of the index 
and third fingers.  He also complained of occasional numbness 
in the hand itself, mostly on the palmar surface, and in the 
tips of the index and third fingers after typing or any 
physical activity such as yard work.  The examiner noted that 
the veteran had been diagnosed with symptoms similar to a 
carpal tunnel syndrome, but that from his history it appeared 
that it was partial radial nerve damage.  An examination of 
the veteran's right hand was essentially negative.  No 
anatomical defects were noted.  The veteran could oppose the 
right thumb to all fingers equally without difficulty.  There 
was no pain or tenderness in the metacarpal area.  The 
veteran was able to write well and to handle change.  He had 
no subjective complaints.  There was no limitation of motion 
or pain in the hand, thumb, or fingers.  The veteran thought 
that he was possibly getting arthritis in the little finger 
of the right hand, but there was no noticeable increase in 
size or heat.  It was noted that the veteran was right-
handed.  The diagnosis was old damage to right wrist with 
some numbness and difficulty using the fingers in repetitive-
type movement.

The Board emphasizes that assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board notes that contemporary neurological 
testing and clinical examination results point to impairment 
of the radial as opposed to the median nerve.  The Board thus 
concludes that application of 38 C.F.R. § 4.124a, Diagnostic 
Code 8514 is more appropriate to the veteran's disability, 
see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code 8514 pertains to paralysis of the radial 
nerve and provides for a 70 percent rating where there is 
complete paralysis of the major side, with drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; can not extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  Where paralysis is 
incomplete on the major side, a 50 percent rating is 
warranted for severe impairment, 30 percent for moderate 
impairment and 20 percent for mild impairment.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not 
defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In evaluating the veteran's right-sided nerve impairment, the 
Board first notes that the medical evidence clearly shows no 
more than partial involvement of the radial nerve, without 
suggestion of complete paralysis, or, in fact, more than mild 
overall impairment.  The veteran himself complains only 
occasional numbness of some of the fingers of the right hand 
after engaging in physical activity.  Consistent with the 
veteran's report and with more contemporary findings, the VA 
examiner in May 1991 reported only mild weakness of the 
veteran's right hand.  The VA examiner in February 2002 again 
found some numbness and difficulty using the fingers of the 
right hand in repetitive-type movement.  The Board concludes 
from the veteran's subjective complaints and from the 
diagnosis at the February 2002 examination that disability 
more nearly approximating the criteria for mild, incomplete 
paralysis of the radial nerve has been shown, which warrants 
an evaluation of 20 percent.  Because moderate incomplete 
paralysis has not been demonstrated, and there is no 
objective evidence of atrophy, drop of the hand/wrist or 
fingers, or other neurologic pathology, an evaluation in 
excess of 20 percent is not warranted.

The Board here notes that the veteran has not been prejudiced 
by the Board's application of an alternate diagnostic code.  
In this case, such application is favorable to the veteran 
and, absent evidence of more than mild nerve impairment a 
higher evaluation is not warranted under either Diagnostic 
Code 8514 or 8515.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran.  
In this case, however, the veteran is consistently shown to 
retain full motion of his right hand and fingers without 
orthopedic or muscle involvement.  Thus, no other diagnostic 
codes are applicable.  

In sum, the veteran's right hand disability is manifested by 
occasional numbness and weakness with activity due to radial 
nerve impairment, which more nearly approximates the criteria 
for a 20 percent rating.  The preponderance of the evidence 
is against entitlement to more than a 20 percent rating as 
there is no objective evidence of more than mild impairment 
or any additional functional loss attributable to the 
service-connected disability.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 4.7.


ORDER

A compensable evaluation for hepatitis-B is denied.

An evaluation of 20 percent, and no more, is granted for 
right-sided carpal tunnel syndrome, subject to the law and 
regulations governing the payment of monetary awards.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board notes that 
an April 1986 in-service audiogram includes the impression of 
mild high-frequency sensorineural hearing loss, thought to be 
noise-induced.  Hearing loss was not diagnosed at the time of 
discharge.  

A VA audiological examination in February 2002 showed hearing 
loss disability, under VA standards, see 38 C.F.R. § 3.385 
(2003), and the veteran contends that such is related to 
noise exposure aboard submarines during his naval service.  
The February 2002 VA audiologist commented that the veteran 
demonstrated a disparity in hearing that was "...not 
consistent with most cases of noise induced hearing loss 
where both ears would reveal some degree of hearing loss 
during a normal tour of duty.  Unless post military acoustic 
trauma (i.e. gun fire) accounted for this disparity other 
medical factors should be ruled out.  His hx [history] of 
post military noise exposure was also not significant."  The 
examiner did not offer further explanation as to the likely 
etiology of the veteran's hearing loss.

Based on the above, the Board finds that the medical evidence 
of record is insufficient to adjudicate the veteran's hearing 
loss claim, and that remand to obtain a clarifying opinion as 
to etiology is necessary.  See 38 C.F.R. § 3.159(c)(4).

With regard to the veteran's eye claim, the Board notes that 
"Horner's syndrome" is defined as sinking in of the 
eyeball, ptosis of the upper eyelid, slight elevation of the 
lower lid, constriction of the pupil, narrowing of the 
palpebral fissure, and anhidrosis and flushing of the 
affected side of the face; caused by a brain stem lesion on 
the ipsilateral side that interrupts descending sympathetic 
nerves.  See Dorland's Illustrated Medical Dictionary 
(Dorland's) 1631 (24th ed., 1994).  "Ptosis" is defined as 
drooping of the upper eyelid from paralysis of the third 
nerve or from sympathetic innervation.  See Dorland's at 
1385.

The RO has evaluated the veteran's Horner's syndrome of the 
right eye as analogous to iritis under 38 C.F.R. § 4.84a, 
Diagnostic Code 6003 (2003), which provides that chronic 
iritis is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with a minimum rating of 10 percent during active pathology.  
The Board finds, however, that the veteran's disability may 
also be appropriately rated as analogous to ptosis under 
38 C.F.R. § 4.84a, Diagnostic Code 6019 (2003).  See 
38 C.F.R. § 4.20 (2003) (analogous ratings).  38 C.F.R. 
§ 4.84a, Diagnostic Code 6019, provides that ptosis which 
wholly obscures a pupil is rated as equivalent to 5/200 
vision and ptosis which obscures one half or more of a pupil 
is rated as equivalent to 20/100 vision; with less 
interference with vision, the disability is rated as 
disfigurement under the provisions of the rating schedule 
pertaining to diseases of the skin.

Because the VA eye examiner in February 2002 did not report 
whether and to what extent, if any, the veteran's ptosis 
associated with his service connected Horner's syndrome of 
the right eye obscures the pupil of the right eye or whether 
the veteran's Horner's syndrome of the right eye, to include 
ptosis, is productive of facial disfigurement, the Board 
finds that a further examination, to include photographs of 
the veteran's face is necessary to decide the claim for a 
compensable evaluation for such disability, and this case 
will be remanded for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  VA should review the claims file and 
undertake any notification action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2003), consistent with all governing 
legal authority.  

2.  The RO should then arrange for the 
veteran to undergo a VA examination by a 
physician with the appropriate expertise 
to identify the nature and etiology of a 
hearing loss disability in either ear.  
The examiner must review the veteran's 
service medical records as well as the 
post-service evidence in the claims file.  
Indicated audiometric testing should be 
accomplished.  The examining physician is 
requested to offer an opinion as to 
whether it is more likely than not (a 
greater than 50 percent probability), 
less likely than not (a less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that currently diagnosed hearing loss 
disability in either ear is related to 
any incident of the veteran's active 
service, to include noise exposure.  A 
rationale for all conclusions reached 
should be provided.

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with the appropriate expertise 
to identify the nature and extent of 
Horner's syndrome of the right eye.  The 
examiner must review the veteran's 
service medical records as well as the 
post-service evidence in the claims file, 
to include the report of a VA eye 
examination in February 2002.  The 
examiner should report all significant 
manifestations of the veteran's Horner's 
syndrome of the right eye, to include 
deficits in visual acuity and the extent, 
if any, to which ptosis obscures the 
pupil of the veteran's right eye.  Color 
photographs should be taken of the 
veteran's face and, in particular, the 
right side of his face, and the examiner 
should report his or her opinion as to 
the extent, if any, of disfigurement of 
the veteran's face attributable to 
Horner's syndrome of the right eye.

4.  After all indicated notification and 
development has been satisfactorily 
completed consistent with the VCAA, the 
RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, to include citation to pertinent 
laws and regulations and a discussion of 
how such laws and regulations affect VA's 
decision, and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



